     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                   )
                                           )           CRIMINAL ACTION NO.
        v.                                 )             2:15cr199-MHT
                                           )                  (WO)
ELDRICK DEON McNEAL                        )

                                OPINION AND ORDER

      This case is now before the court on the question

of     how         to    proceed         in         light     of     the      recent

‘restorability’           evaluation           of    defendant       Eldrick    Deon

McNeal by the mental-health staff of the United States

Bureau of Prisons (BOP) in Butner, North Carolina. See

Forensic Evaluation (doc. no. 259).

        COMPETENCY: On April 9, 2019, the court issued an

opinion finding that McNeal was again incompetent to

stand        trial      based    on      the    evidence        in    the     record

(including a ‘competency’ evaluation by the BOP) and

the testimony presented at a competency hearing held on

March        29,     2019.         See     United           States    v.     McNeal,

2:15cr199-MHT,            2019     WL      1532228          (M.D.     Ala.     2019)

(Thompson, J.).            Based on that finding, the court also
ordered      the       BOP      to        conduct          an        additional

‘restorability’       evaluation          of    whether         there    was     a

substantial      probability          that       “in     the      foreseeable

future” McNeal would attain the capacity to permit his

trial    and,   if    so,    what     measures       could      be    taken     to

maintain his competency.             Id. at *3.

     RESTORABILITY:          On October 22, 2019, the BOP issued

a new psychiatric report in response to the April 9

order.     See Forensic Evaluation (doc. no. 259).                       In the

report, BOP clinician Adeirdre Stribling Riley, Ph.D.,

states that McNeal’s “current delusional ideation and

psychotic    thought        process    are      entrenched        and    are    of

sufficient severity that he is unable to proceed to

trial at this time.”            Id. at 9.            Dr. Riley concludes

that it is “unlikely he will be restored to competency

in   the    foreseeable         future         despite      our       extensive

efforts.”       Id.     On     October         29,   the    court       held    an

on-the-record        conference       call       with      government          and

defense counsel to discuss what the next steps in this

litigation should be.


                                      2
     Counsel agreed that, based on the October 22 BOP

report, the next step would be for the court to hold an

evidentiary       hearing           on        the     issue        of     McNeal’s

‘restorability,’           that      is,        “whether         there      is     a

substantial probability that in the foreseeable future

he will attain the capacity to permit the proceedings

go   forward.”        18   U.S.C.        § 4241(d)(1).             They    further

agreed    that,       should   the       court       find    McNeal’s      “mental

condition       has     not    so    improved           as    to     permit      the

proceedings to go forward,” 18 U.S.C. § 4241(d), the

next step would be for the court to order the BOP to

conduct     a    ‘dangerousness’              evaluation,          that   is,     an

evaluation of whether McNeal “is presently suffering

from a mental disease or defect as a result of which

his release would create a substantial risk of bodily

injury to another person or serious damage to property

of another.”      18 U.S.C. § 4246(a).

     Because      the      court         has        previously      found       that

McNeal’s condition has significantly worsened in the

local jails here in Montgomery, Alabama, hearings in


                                          3
this case have been conducted with McNeal and defense

counsel    appearing         by    videoconferencing            from      the   BOP

facility in Butner, North Carolina, where McNeal has

been    hospitalized.             The     court       wishes   to       avoid   the

further    delay       and    inconvenience            to   the     parties      of

holding two hearings, one on the issue of restorability

and    another    on    the       issue       dangerousness,        a   procedure

that would require counsel for McNeal to travel from

Alabama     to    North       Carolina          two    times.           With    the

agreement    of    both       counsel         for     the   defense       and   the

government, as expressed on the record on October 29,

the court will instead set a hearing on both issues

after the BOP has completed an evaluation of McNeal’s

dangerousness pursuant to § 4246.



                                        ***

       Accordingly, it is ORDERED as follows:

       (1) Based on the BOP’s determination that defendant

Eldrick Deon McNeal’s mental condition has not improved

sufficiently to permit the proceedings in this case to


                                          4
go   forward,     defendant        McNeal    is    recommitted          to    the

custody of the Attorney General of the United States

for a ‘dangerousness’ evaluation pursuant to 18 U.S.C.

§ 4246.

     (2) The Attorney General shall again hospitalize

defendant McNeal for treatment in a suitable facility

for such a reasonable period of time for the director

of   the     facility      in       which        defendant       McNeal        is

hospitalized      to    determine,          pursuant       to    18     U.S.C.

§ 4246(a),      whether       defendant          McNeal     is    currently

suffering from a mental disease or defect as a result

of which his release would create a substantial risk of

bodily injury to another person or serious damage to

property of another.          This determination should include

consideration of whether any risk he poses to society

can be minimized by special conditions imposed on his

release    and,   if    so,    a    recommendation         of    what    those

conditions    should     be,       including      mental-health         and/or

substance-abuse        treatment.           If    the     BOP    finds       that

defendant    McNeal     should       not    be     released,       it    shall


                                      5
include in its report whether suitable arrangements for

state     custody        and       care     of        defendant         McNeal      are

available.

    It     is    further          ORDERED    that,         after    the       BOP   has

completed and filed its ‘dangerousness’ evaluation, the

court    will     hold        a    hearing       on    both       the    issues      of

‘restorability’          and       ‘dangerousness,’               with    defendant

McNeal          and       defense            counsel           appearing             by

videoconferencing             from    the    BOP       facility          in   Butner,

North Carolina.

    It is further ORDERED that the BOP is to retain

custody     of        defendant       McNeal          at    its     mental-health

facility    in        Butner,      North     Carolina         (even       after     the

completion       of     the       ‘dangerousness’           evaluation)          until

further order of the court.

    DONE, this the 5th day of November, 2019.

                                          /s/ Myron H. Thompson
                                       UNITED STATES DISTRICT JUDGE
